[Cite as Lloyd v. Thornsberry, 2018-Ohio-2580.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


SUSAN LLOYD,                                      :      MEMORANDUM OPINION

                 Plaintiff-Appellant,             :
                                                         CASE NO. 2017-P-0101
        - vs -                                    :

JOSHUA THORNSBERY, et al.,                        :

                 Defendants-Appellees.            :


Civil Appeal from the Portage County Court of Common Pleas, Case No. 2016 CV
00230.

Judgment: Appeal dismissed.


Bradley Hull, IV, Bradley Hull, IV Esq., L.L.C., 3681 South Green Road, Suite 208,
Beachwood, OH 44122 (For Plaintiff-Appellant).

Mark J. Hanna, P.O. Box 301, Kent, OH 44240 (For Defendants-Appellees).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     On December 28, 2017, appellant, Susan Lloyd, through counsel, filed a

notice of appeal from an entry of the Portage County Court of Common Pleas.

        {¶2}     Appellant filed her original complaint in 2016, against Joshua Thornsberry

and C and N Forestry. Mr. Thornsberry filed a counterclaim. Appellant amended her

complaint and added several other defendants. Mr. Thornsberry filed a motion for a

definite statement and/or motion for separate claims. On March 31, 2017, the

magistrate issued an order granting the motion for definite statement and/or motion for
separate claims, and ordered appellant to file a second amended complaint. Appellant

appealed that decision. We dismissed that matter for lack of jurisdiction.

       {¶3}   Subsequently, appellant filed her second amended complaint. Appellees

moved for a more definite statement and/or for separate claims. On December 14,

2017, the trial court granted the motion for a more definite statement and ordered

appellant to file an amended complaint. It is from that entry that this appeal ensued.

       {¶4}   On March 13, 2018, this court issued an entry indicating that we may not

have jurisdiction to consider this appeal and ordered appellant to show cause why it

should not be dismissed. In response, appellant argued that the December 14, 2017

entry is final because the trial court required appellant to divulge privileged information,

which makes it a provisional remedy.

       {¶5}   Initially, we must determine whether there is a final appealable order since

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St. 3d 92, 96 (1989). Under Section 3(B)(2), Article IV of the Ohio

Constitution, a judgment of a trial court can be immediately reviewed by an appellate

court only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake

No. 2003-L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an

appellate court does not have jurisdiction to review the matter, and the matter must be

dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 20 (1989).

       {¶6}   R.C. 2505.02(B) defines a “final order” and sets forth seven categories of

appealable judgment, and if the judgment of the trial court satisfies any of them, it will

be deemed a “final order” and can be immediately appealed and reviewed by a court of

appeals.




                                             2
       {¶7}    R.C. 2505.02(B) states, in part:

       {¶8}    “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶9}    “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶10} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶11} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action. * * *”

       {¶12} A “provisional remedy” is defined as a proceeding ancillary to an action,

including “discovery of privileged matter.” R.C. 2505.02(A)(3). An order that requires

the release of privileged or confidential information in discovery determines the action

with respect to a provisional remedy and prevents the appealing party from obtaining an

effective remedy following final judgment because the privileged information has already

been released. Randall v. Cantwell Mach. Co., 10th Dist. Franklin No. 12AP-786, 2013-

Ohio-2744, ¶ 7. The proverbial bell cannot be unrung after privileged information has

been released; thus, orders requiring the production of privileged material are final and

appealable. Id. Likewise, the denial of a protective order is final and appealable when it

relates to the discovery of privileged matters. Id. Therefore, we must consider whether

the trial court's order is a final, appealable order.




                                               3
       {¶13} Here, the record does not reflect that appellant filed a motion for a

protective order to protect any “privileged information.” Had such a motion been filed

and denied by the trial court, that entry would have been appealable. However, the

December 14, 2017 entry does not grant or deny a provisional remedy. It simply grants

appellees’ motion for a more definite statement and orders appellant to file an amended

complaint.   Since the entry does not comply with R.C. 2505.02, there is no final

appealable order.

       {¶14} Based upon the foregoing analysis, the judgment of the trial court is not a

final appealable order, and this appeal is dismissed, sua sponte, for lack of jurisdiction.

       {¶15} Appeal dismissed.



THOMAS R. WRIGHT, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                             4